
	

113 SRES 587 IS: Encouraging reunions of Korean Americans who were divided by the Korean War from their relatives in North Korea.
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 587
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2014
			Mr. Kirk (for himself and Mr. Warner) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Encouraging reunions of Korean Americans who were divided by the Korean War from their relatives in
			 North Korea.
	
	
		Whereas the division of the Korean Peninsula into the Republic of Korea (referred to in this
			 Resolution as South Korea) and the Democratic People’s Republic of Korea (referred to in this Resolution as North Korea) separated more than 10,000,000 Koreans from their family members;Whereas since the signing of the Korean War armistice agreement on July 27, 1953, there has been
			 little to no contact between Korean Americans and their family members who
			 remain in North Korea;Whereas North and South Korea first agreed to divided family reunions in 1985 and have since held
			 19 face-to-face reunions and 7 video-link reunions;Whereas the aforementioned reunions have subsequently given approximately 22,000 Koreans the
			 opportunity to briefly reunite with their loved ones;Whereas the most recent family reunions between North Korea and South Korea took place in February
			 2014 after a suspension of more than 3 years;Whereas the United States and North Korea do not maintain diplomatic relations, and certain
			 limitations exist for Korean Americans to participate in inter-Korean
			 family reunions;Whereas more than 1,700,000 Americans are of Korean descent;Whereas the number of first generation Korean and Korean American divided family members is rapidly
			 diminishing given their advanced age;Whereas many Korean Americans with family members in North Korea have not seen or communicated with
			 their relatives in more than 60 years;Whereas Korean Americans and North Koreans both continue to suffer from the tragedy of being
			 divided from their loved ones;Whereas the inclusion of Korean American families in the reunion process would constitute a
			 positive humanitarian gesture by North Korea and contribute to the
			 long-term goal of peace on the Korean Peninsula shared by the Governments
			 of North Korea, of South Korea, and of the United States;Whereas the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) requires
			 the President to submit a report to Congress every 180 days on efforts, if any, of the United States Government to facilitate family reunions between United
			 States citizens and their relatives in North Korea; andWhereas in the Continuing Appropriations Act of 2011 (Public Law 111–242), Congress urged the Special Representative on North Korea Policy, as the senior official handling North Korea
			 issues, to prioritize the issues involving Korean divided families and, if
			 necessary, to appoint a coordinator for such families: Now, therefore, be it
		
	
		That the Senate—(1)recognizes the significance of North Korea’s past willingness to resume reunions of divided family
			 members between North Korea and South Korea;(2)acknowledges North Korea's release in November 2014 of incarcerated American citizens Kenneth Bae
			 and Matthew Miller;(3)encourages North Korea to permit reunions between Korean Americans and their relatives still living
			 in North Korea;(4)calls on the Department of State to further prioritize efforts to reunite Korean Americans with
			 their divided family members;(5)acknowledges the efforts of the American Red Cross to open channels of communication between Korean
			 Americans and their family members who remain in North Korea;(6)encourages the Government of South Korea to include United States citizens in future family
			 reunions planned with North Korea; and(7)praises humanitarian efforts to reunite all individuals of Korean descent with their relatives and
			 engender a lasting peace on the Korean Peninsula.
			
